DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 12/23/2020. Claims 1-17 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 12/20/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Claim Objections
Claims 4, 8, 11, and 15-16 are objected to because of the following informalities:
In claim 4, “each flight trajectory comprising” should be replaced with “each flight trajectory comprises.”
In claim 8, “the separation function depends at on the first and second flight trajectories” should be replaced with “the separation function depends on the first and second flight trajectories.”
In claim 11, “at last one related characteristic parameter” should be replaced with “at least one related characteristic parameter.”
In claim 16, the “device according to claim 14” should be replaced with the “device according to claim 15.” Assuming this is true, “the predefined destination” in claim 15 should then be replaced with “a predefined destination,” and “a predefined destination” in claim 16 should be replaced with “the predefined destination.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 10:
The term “preferably” in claims 8 and 10 is a relative term which renders the claim indefinite.  The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claims have been interpreted as if the word “preferably” were not included. However, the language of the claims should be updated to convey a clear meaning.
	Regarding claim 10:
Claim 10 includes two recitations of “the at least one determination function.” However, there is no antecedent basis for this term, leading to indefiniteness. For examination purposes, the claim has been interpreted so that the determination function could be any function capable of being used in “determining the adjustable trajectory parameter of the second flight trajectory… such that the value of the minimum separation of the corresponding overlapping time interval will never be below the predetermined minimum separation.” However, clarification is required.
Regarding claim 9:
Since claim 8 rejected as being indefinite under 35 U.S.C. 112(b), claim 9 is also rejected under 35 U.S.C. 112(b), because of its dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 2018/0240348 A1), hereinafter Ren.
Regarding claim 1:
		Ren discloses the following limitations:
“A method comprising: planning flight trajectories for first and second aircrafts aiming to subsequently approach a predefined reference point.” (See at least Ren ¶¶ 5, 23, and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“wherein each aircraft travels along a respective flight route according to an individual flight trajectory, such that the first aircraft travels along a first flight route according to a first flight trajectory and the second aircraft travels along a second flight route according to a second flight trajectory.” (See at least Ren ¶ 5 and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“the planning comprising: setting or adjusting at least the second flight trajectory such that at least one predetermined minimum separation between the first and second aircrafts approaching the predefined destination according to their respective flight trajectories is ensured.” (See at least Ren ¶¶ 5, 22, and 81, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory.)
“and setting and adjusting an adjustable trajectory parameter of the first flight trajectory or the second flight trajectory such that the predetermined minimum separation is ensured throughout the whole flight trajectories.” (See at least Ren ¶¶ 5, 22, 60, and 81, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory. Shifting the trajectory along the time axis reads on “adjusting an adjustable trajectory parameter” as recited in the claim limitation.)
Regarding claim 2:
Ren discloses the “method according to claim 1,” and further discloses “determining an arrival time difference defining a time difference between the first aircraft and the second aircraft to reach the predefined reference point as the adjustable trajectory parameter of the second flight trajectory, and determining the arrival time difference such that the predetermined minimum separation is ensured throughout the whole flight trajectory.” (See at least Ren ¶¶ 76 and 81-86, which disclose that at “any point d along the path, the difference between the crossing times for the two flights is the head time h (411).” These paragraphs also disclose that a “spacing advisory module 232 may satisfy the desired spacing Si without adding any additional buffer by shifting the trailing trajectory along the time axis by δti” using the equation reproduced below.)

    PNG
    media_image1.png
    35
    290
    media_image1.png
    Greyscale

	Regarding claim 3:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein: the first flight trajectory is associated to a preceding aircraft approaching the reference point before a following aircraft.” (See at least Ren ¶¶ 5, 27, and FIG. 1, which disclose a first leading aircraft flying according to a first flight approaching a destination, and a second trailing aircraft flying according to a second flight approaching the same destination.)
“the second flight trajectory is associated to the following aircraft reaching the reference point subsequently after the preceding aircraft.” (See at least Ren ¶¶ 5, 27, and FIG. 1, which disclose that the trailing aircraft flies according to a second flight to reach the destination after the leading aircraft.)
“and at least part of the second flight trajectory is calculated or adjusted based on: the first trajectory, and the minimum separation such that the second flight trajectory ensures the minimum separation with respect to the first trajectory.” (See at least Ren ¶ 81, which discloses “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory.)
	Regarding claim 4:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein: each flight trajectory comprising at least one of: a plurality of nodes, wherein each node is defined at least by: a node location defining the location of the node; a node time defining a point in time for the respective aircraft to reach the node location; and a flight speed of the respective aircraft at the node; and at least one trajectory segment connecting a preceding node and a following node.” (See at least Ren ¶¶ 51, 58, 72, and FIG. 1, which disclose that each flight path comprises path segments that are divided by points such as the meter points.)
“and each flight trajectory comprises a plurality of trajectory segments.” (See at least Ren ¶¶ 27, 51, 58, and FIG. 1, which disclose that each flight path comprises path segments that are divided by points such as the meter points.)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, “each flight trajectory comprising at least one of: a plurality of nodes… and at least one trajectory segment connecting a preceding node and a following node” is treated as an alternative limitation. The applicant has elected to use “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “at least one trajectory segment connecting a preceding node and a following node” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 14:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein: the first trajectory is given as a fixed trajectory.” (See at least Ren ¶¶ 81-86, which disclose that to satisfy the spacing requirement for two flights, the leading trajectory is fixed and the trailing trajectory is shifted along the time axis.)
“the second trajectory is set or adjusted such that the at least one predetermined minimum separation between the first and second aircrafts is ensured, and the adjustable trajectory parameter of the second flight trajectory is adjusted such that the second flight trajectory is shifted with respect to the first flight trajectory in order to thereby ensure the predetermined minimum separation between the first and second flight trajectories.” (See at least Ren ¶¶ 81-86, which disclose that “the spacing advisory module 232 may satisfy the desired spacing Si without adding any additional buffer by shifting the trailing trajectory along the time axis by δti” using the equation reproduced below.)

    PNG
    media_image1.png
    35
    290
    media_image1.png
    Greyscale

Regarding claim 15:
		Ren discloses the following limitations:
“A device for planning flight trajectories for at least first and second aircrafts aiming to subsequently approach a predefined reference point.” (See at least Ren ¶¶ 5-6, 23, and FIG. 1, which disclose a system that implements a method which involves “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.” The system provides a way for “manipulating a trajectory for at least one of the first flight and the second flight based on the desired spacing… wherein the target spacing is a distance between the second flight and a second meter point when the first flight passes a first meter point.”)
“the device comprising: a processing unit configured to perform the planning of the flight trajectories.” (See at least Ren ¶¶ 7 and 42, which disclose that the system includes a processor to perform the planning of the first and second flight trajectories.)
“wherein: each aircraft travels along a flight route according to an individual flight trajectory, such that a first aircraft travels along a first flight route according to a first flight trajectory and a second aircraft travels along a second flight route according to a second flight trajectory.” (See at least Ren ¶ 5 and FIG. 1, which disclose “generating, via a trajectory modeler, a predicted trajectory for each of the flights of the plurality of flights to a target area… and operating at least one of a first aircraft associated with the first flight and a second aircraft associated with the second flight.”)
“at least the second flight trajectory is set or adjusted such that at least one predetermined minimum separation between the two aircraft approaching the predefined destination according to their respective flight trajectories is ensured.” (See at least Ren ¶¶ 5, 22, and 81, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory.)
“and the predetermined minimum separation is ensured throughout the whole flight trajectories by setting or adjusting an adjustable trajectory parameter of the first or second flight trajectory.” (See at least Ren ¶¶ 5, 22, and 81, which disclose “shifting the trailing trajectory along the time axis” to maintain a desired spacing compared to the leading trajectory. Shifting this trajectory along the time axis reads on “adjusting an adjustable trajectory parameter” as recited in the claim limitation.)
	Regarding claim 16:
Ren discloses the “device according to claim” 15, and further discloses “wherein the predefined reference point is a predefined destination.” (See at least Ren ¶¶ 17 and 57, which disclose that the two aircraft can each approach the same runway as their target destination.)
	Regarding claim 17:
Ren discloses “the method according claim 1,” and further discloses a “computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform the method.” (See at least Ren ¶ 7, which discloses a “non-transitory computer-readable medium storing instructions… executed by a computer processor” to perform the method.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Salesse-Lavergne (US 2019/0088146 A1), hereinafter Salesse-Lavergne.
	Regarding claim 5:
Ren discloses the “method according to claim 1,” and further discloses the following limitations: 
“wherein: the position of the aircraft at any point in time within a trajectory segment between two nodes is modelled by a position function.” (See at least Ren ¶ 75, which discloses that “for flights along a given path, the movement of the aircraft may be expressed by the position of the aircraft on the flight path d as a function of time t, and vice versa. The one-dimensional functional expression of the trajectory may be expressed as follows.”)

    PNG
    media_image2.png
    43
    76
    media_image2.png
    Greyscale

“the time of the aircraft at any location within the trajectory segment between two nodes is modelled by a time function.” (See at least (See at least Ren ¶ 75, which discloses that “for flights along a given path, the movement of the aircraft may be expressed by the position of the aircraft on the flight path d as a function of time t, and vice versa. The one-dimensional functional expression of the trajectory may be expressed as [shown above].”)
Ren does not specifically disclose that “the position function or the time function, respectively, is given by a polynomial function, and/or comprises, or is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment.” However, Salesse-Lavergne does teach this limitation. (See at least Salesse-Lavergne ¶¶ 56 and 81, which disclose that for a method of avoiding an object such as another aircraft, an “assumption of constant acceleration for the object and for the aircraft” can be used when analyzing equations that model the aircraft and the object.)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the limitation which recites that “the position function or the time function, respectively, is given by a polynomial function, and/or comprises, or is based on, a predefined constant acceleration assuming a constant acceleration of the aircraft travelling along the respective trajectory segment” is treated as an alternative limitation. The applicant has elected to use “and/or… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “constant acceleration” portion has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by assuming constant acceleration for the equations as taught by Salesse-Lavergne, because this modification can be used “to simplify the sets of equations and also the polynomial function, and thereby limiting their complexity and making them to easier to solve.” (See at least Salesse-Lavergne ¶ 56.)
Regarding claim 7:
Ren discloses the “method according to claim 1,” but does not specifically disclose the following limitation. However, Salesse-Lavergne does teach this limitation.
“wherein for each flight trajectory and each trajectory segment, a distance over ground is defined with respect to a predefined reference location by the following equation depending on time t: 

    PNG
    media_image3.png
    53
    493
    media_image3.png
    Greyscale

wherein: Dn defines for trajectory segment n a distance D over ground to the predefined reference location, dn defines the distance of the following node of the trajectory segment n to the predefined reference location, an defines a constant acceleration of the aircraft throughout the trajectory segment n, of the aircraft, vn defines the speed of the aircraft at the following node of the trajectory segment n, and tn defines the point in time at which the aircraft reaches the following node of the trajectory segment n, wherein dn, an, vn, and tn, each forms a characteristic parameter of the trajectory segment.” (See at least Salesse-Lavergne ¶¶ 81-83, which disclose using the equation below to find a distance between two aircraft “in the navigation reference frame (N,E,D).”

    PNG
    media_image4.png
    115
    496
    media_image4.png
    Greyscale

The expressions including                         
                            
                                
                                    N
                                
                                ˙
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ˙
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ˙
                            
                        
                     represent the aircraft speed, and the expressions including                         
                            
                                
                                    N
                                
                                ¨
                            
                        
                    ,                         
                            
                                
                                    E
                                
                                ¨
                            
                        
                    , and                         
                            
                                
                                    D
                                
                                ¨
                            
                        
                     represent the aircraft acceleration, assuming constant acceleration.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight trajectory planning method disclosed by Ren by using the above equation as part of the analysis as taught by Salesse-Lavergne, because with this equation, the “position of this object in the navigation reference frame (N,E,D) at a future time t can be predicted by assuming that its accelerations are constant.” This allows for a suitable way of defining an avoidance maneuver for the aircraft. (See at least Salesse-Lavergne ¶¶ 81-83.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Barker (US 2019/0012925 A1).
	Regarding claim 6:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein a last node of each flight trajectory defines a destination at a runway.” (See at least Ren ¶¶ 21, 27, and FIG. 1, which disclose that the flight path of each aircraft ends at a destination runway.)
“and at least the first flight trajectory and the second flight trajectory use the same route but at different times and with individual flight speeds.” (See at least Ren ¶¶ 77-79, 81-82, and FIGS. 5A-6, which disclose “managing traffic on the same path to the same runway” by determining a “target spacing” and “shifting the trailing trajectory along the time axis.”)
Ren does not specifically disclose that “a first node of each flight trajectory defines a starting point at a runway.” However, Barker does teach this limitation. (See at least Barker ¶ 76 and FIG. 1, which disclose that “The start point 102 of flight route 100 is a point with a known latitude and longitude. The start point 102 may represent a point, such as the departure point for the route…”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by defining the starting point for the flight trajectories as their departure points as taught by Barker, because this modification is considered to be a simple substitution of one known element (starting consideration for waypoint mid-flight as taught by Ren) for another (starting consideration at the departure runway as taught by Barker) to obtain predictable results.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of Cope et al. (US 2017/0248421 A1), hereinafter Cope.
	Regarding claim 8:
Ren discloses the “method according to claim 1,” and further discloses the following limitations:
“wherein the setting or adjusting of at least the second flight trajectory uses at least one determination function for determining the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶ 81, which discloses using the equation below to satisfy the “desired spacing Si… by shifting the trailing trajectory along the time axis by δti.”)

    PNG
    media_image1.png
    35
    290
    media_image1.png
    Greyscale

“and the determination function is calculated based on: a separation function defining a separation between the first and second aircrafts travelling according to the first and the second trajectory, at least for part of their travel, or at least for a part of the first and a part of the second trajectory: the separation function depends at on the first and second flight trajectories.” (See at least Ren ¶¶ 81-82 and FIG. 7, which disclose using the equation reproduced above to determine a “shifted trailing trajectory that satisfies desired spacing Si.” In the equation above, the function gt(di-Si) reads on the “separation function” recited in the claim limitation.)
“and the separation function depends on the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶¶ 81-83, which disclose using the equation reproduced below, where the function gt(di-Si) reads on the “separation function” and the shifted time δti reads on the “adjustable trajectory parameter of the second flight trajectory.”)

    PNG
    media_image1.png
    35
    290
    media_image1.png
    Greyscale

“wherein: in particular the separation function S(t, θ) is defined as:

    PNG
    media_image5.png
    27
    249
    media_image5.png
    Greyscale

with: t as the time, θ defining as the adjustable trajectory parameter a time difference between the points of time for the first and the second aircraft to reach the predefined reference point, DA(t) defining an analytic expression for the distance of the first aircraft to the predefined reference point being dependent on time, and preferably not being dependent on the time difference between the first and the second aircraft at the predefined reference point, and DB(t, θ) defining an analytic expression for the distance of the second aircraft to the predefined reference point being dependent on time and being dependent on the time difference between the first and the second aircraft at the predefined reference point.” (See at least Ren ¶¶ 81-85, which disclose calculating the target spacing for the aircraft using systems of equations. Two of the most relevant equations are reproduced below. In each equation, S, d, and f would read on S, DA, and DB recited in the claim limitation, respectively.)

    PNG
    media_image6.png
    55
    379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    51
    373
    media_image7.png
    Greyscale

The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“wherein: the at least one determination function is calculated by: determining a point in time of a local minimum of the separation function as an analytical expression and wherein, the separation function is dependent on time.” (See at least Cope ¶¶ 111-113, which disclose using a system of equations, including the one reproduced below, that “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft.”)

    PNG
    media_image8.png
    98
    386
    media_image8.png
    Greyscale

“the point in time of the minimum of the separation function is inserted into the separation function such that an analytical expression for the separation function at the minimum results which is independent of time.” (See at least Cope ¶¶ 111-113, which disclose solving for the time of the CPA, such that a solution can be provided “for the distance (designated dCPA) between the aircraft at the CPA by substituting tCPA back into d(t,k).”.)
“and the resulting separation function at the minimum is set equal to the predetermined minimum separation and resolved for the adjustable trajectory parameter.” (See at least Cope ¶¶ 115-117, which disclose that the “minimum distance d(tCPA)” is compared to the “required minimum separation distance.” The system determines a “required survey aircraft speed” to ensure that the minimum distance is greater than the required minimum separation distance. In this scenario, the “required survey aircraft speed” reads on the “adjustable trajectory parameter” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 9:
Ren in combination with Cope discloses the “method according to claim 8,” and Ren further discloses the following limitations:
“wherein: the separation function is determined as an analytic expression, the separation function is given: as the difference of the distance function DA(t) of the first trajectory and the distance function DB(t, θ) of the second trajectory, or as the difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory.” (See at least Ren ¶¶ 81-85 and FIG. 7, which disclose the using the function gt(di-Si), using “a desired spacing Si at location di” between the two trajectories.)
“and wherein: the separation function is differentiated with respect to time…” (See at least Ren ¶¶ 81 and 88-89, which disclose differentiating the “separation function” g as shown in the equations reproduced below.)

    PNG
    media_image9.png
    274
    201
    media_image9.png
    Greyscale
			
    PNG
    media_image10.png
    270
    226
    media_image10.png
    Greyscale

Note that under the broadest reasonable interpretation (BRI) of claim 9, consistent with the specification, the separation function being given “as the difference of the distance function DA(t) of the first trajectory and the distance function DB(t, θ) of the second trajectory, or as the difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “difference of a trajectory segment of the first trajectory and a trajectory segment of the second trajectory” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“and wherein: the separation function is differentiated with respect to time in order to find a or the minimum.” (See at least Cope ¶¶ 111-114, which disclose finding the minimum separation distance by solving the equation reproduced below.)

    PNG
    media_image11.png
    46
    448
    media_image11.png
    Greyscale

“the differentiated separation function is used to find an analytical expression for the point in time at which the separation function has its minimum.” (See at least Cope ¶¶ 111-113, which disclose that solving the equation reproduced above “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft” as shown in the equation reproduced below.)

    PNG
    media_image8.png
    98
    386
    media_image8.png
    Greyscale

“the analytical expression of time is inserted into the separation function and the separation function is set equal to the predetermined minimum separation in order to find a function depending on the predetermined minimum separation and being independent of time and resolving it in order to receive the at least one determination function.” (See at least Cope ¶¶ 111-113, which disclose solving for the time of the CPA, such that a solution can be provided “for the distance (designated dCPA) between the aircraft at the CPA by substituting tCPA back into d(t,k).”.)
“and the determination function is dependent on the predetermined minimum separation.” (See at least Cope ¶¶ 115-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 10:
Ren discloses the “method according to claim 1,” and further discloses the following limitations: 
“wherein: a first distance function and a second distance function are each defined as analytical expressions for each trajectory segment of the first and second trajectory, respectively.” (See at least Ren ¶ 88, which discloses using the equations reproduced below, where dl and dt read on the first and second distance functions recited in the claim limitation, respectively.)

    PNG
    media_image12.png
    101
    154
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    89
    155
    media_image13.png
    Greyscale

“a separation function is defined as an analytical expression for each time interval where segments of the first and second trajectories overlap.” (See at least Ren ¶¶ 81-82 and FIG. 7, which disclose using a function gt(di-Si) to satisfy the time and spacing requirements when the trajectories overlap as depicted in FIG. 7.)
“and wherein the separation function S(t, θ) is defined as:

    PNG
    media_image14.png
    27
    244
    media_image14.png
    Greyscale

with: t as the time, θ defining the adjustable trajectory parameter a time difference between the points of time for the first and the second aircraft to reach the predefined reference point, DA(t) defining the first distance function as an analytic expression for the distance of the first aircraft to the predefined reference point being dependent on time, and preferably not being dependent on the distance (θ) between the first and the second aircraft at the predefined reference point, and DB(t, θ) defining the second distance function as an analytic expression for the distance of the second aircraft to the predefined reference point being dependent on time and being dependent on the distance between the first and the second aircraft at the predefined reference point. (See at least Ren ¶¶ 80-85 and FIG. 7, which disclose the use of the equations reproduced below, where SMPl,i and SMPt,i each represent the target spacing corresponding to a desired spacing Si. As shown in ¶ 83, the function ft,i(t) is used to output a distance corresponding to each trajectory.)

    PNG
    media_image15.png
    45
    299
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    44
    297
    media_image16.png
    Greyscale

The following limitations are not specifically disclosed by Ren, but are taught by Cope:
“a point in time of the minimum of the separation function is determined as at least one analytical expression for each overlapping time interval, wherein the analytical expression depends on the adjustable trajectory parameter of the second flight trajectory.” (See at least Cope ¶¶ 111-116, which disclose using a system of equations, including the one reproduced below, that “provides a solution for t and a given k at the Closest Point of Approach (CPA) for two aircraft.” The expression is dependent on the velocity u of the survey aircraft, which is adjustable in order to ensure that the minimum separation distance is maintained.)

    PNG
    media_image8.png
    98
    386
    media_image8.png
    Greyscale

“the at least one determination function is determined as analytical expression based on each analytical expression of the point in time.” (See at least Cope ¶¶ 111-113, which disclose that the equation reproduced above is related to the equation reproduced below. The equation below reads on the “determination function” recited in the claim limitation.)

    PNG
    media_image17.png
    51
    451
    media_image17.png
    Greyscale

“determining the adjustable trajectory parameter of the second flight trajectory using the at least one determination function such that the value of the minimum separation of the corresponding overlapping time interval will never be below the predetermined minimum separation.” (See at least Cope ¶¶ 115-117, which disclose that the “minimum distance d(tCPA)” is compared to the “required minimum separation distance.” The system determines a “required survey aircraft speed” to ensure that the minimum distance is greater than the required minimum separation distance. In this scenario, the “required survey aircraft speed” reads on the “adjustable trajectory parameter” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 11:
Ren discloses the “method according to claim 1,” but does not specifically disclose the following limitations. However, Cope does teach these limitations: 
“wherein: at least one determination function, is successively applied to a current pair of two current trajectory segments of the first and second trajectories.” (See at least Cope ¶¶ 111-116, which disclose substituting the time of closest approach for two trajectories into a function d(t,k), and then determining “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
“the at least one determination function comprises at last one related characteristic parameter each corresponding to a characteristic parameter of the two trajectory segments.” (See at least Cope ¶¶ 107 and 111-114, which disclose that the time of closest approach which is substituted into the function d(t,k) is found using the equation reproduced below, where u and v represent the velocities for each aircraft. These velocities each read on the “characteristic parameter” recited in the claim limitation.)

    PNG
    media_image8.png
    98
    386
    media_image8.png
    Greyscale

“and successively applying the at least one determination function is performed by setting the value of each related characteristic parameter of the determination function to the value of the corresponding characteristic parameter of the respective trajectory segment in order to determine a value of the adjustable trajectory parameter of the second flight trajectory.” (See at least Cope ¶¶ 115-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
	Regarding claim 12:
Ren discloses the “method according to claim 1,” and Ren further discloses the following limitations: 
“comprising: determining an initial minimal value for the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-82, which disclose using a “desired spacing Si” as an initial spacing before “shifting the trailing trajectory along the time axis.”)
“determining a current pair of trajectory segments comprising a first segment of the first trajectory and a first segment of the second trajectory.” (See at least Ren ¶¶ 27, 80, and FIGS. 1 and 7, which disclose analyzing a pair of trajectories by breaking them up into segments based on “meter points.”)
“wherein the following node of the first trajectory segment defines the destination at a runway and the second trajectory segment contains the point separated by the predetermined minimum separation from the runway.” (See at least Ren ¶¶ 27, 80-86, and FIGS. 1 and 6-7, which disclose using a “runway threshold” and a defined spacing (SRT) between the runway threshold and the trailing trajectory. A disclosed process of using the equations of ¶¶ 81-86 ensures that a desired spacing (Si) between the trajectories is satisfied.)
“applying a determination function to the current pair of trajectory segments for determining or changing the minimal value of the adjustable trajectory parameter of the second flight trajectory.” (See at least Ren ¶¶ 81-82, which disclose using the equation reproduced below, with δti serving as an “additional buffer” to shift “the trailing trajectory along the time axis.”)

    PNG
    media_image1.png
    35
    290
    media_image1.png
    Greyscale

“determining a new current pair of trajectory segments based on the determined minimal value of the adjustable trajectory parameter.” (See at least Ren ¶¶ 81-86 and FIG. 7, which disclose a process of determining a target spacing (SMPt) and target headway (HMPt) at a meter point that satisfy the desired spacing (Si) between the trajectories.)
Ren does not specifically disclose “repeating third and fourth steps until a minimal value for the adjustable trajectory parameter of the second flight trajectory is found such that the predetermined minimum separation is ensured for the complete second trajectory with respect to the first trajectory.” However, Cope does teach this limitation. (See at least Cope ¶¶ 111-116, which disclose that “If the minimum distance d(tCPA) is less than the minimum separation distance then the survey aircraft speed must be altered in order to cause an increase in the determined minimum distance d(tCPA) to greater than the required minimum separation distance. The required survey aircraft speed to achieve this is calculated iteratively by the target speed calculator 38 by varying the speed factor k until an aircraft velocity value is produced that provides a required separation distance d(tCPA) at the CPA distance that is greater than the minimum separation distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight spacing method disclosed by Ren by ensuring that the minimum distance is greater than the required minimum distance in the way that is taught by Cope, because with this modification, “during a survey a LOS [(loss of separation)] situation is avoided and the likelihood of the survey aircraft receiving an instruction from traffic control to take evasive action, such as change course, is much reduced.” (See at least Cope ¶ 118.)
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D’Angelo (US 2010/0228468 A1) discloses a collision prediction method in which “The calculation of the minimum separation distance between the air vehicle 100 and the airborne object, and the calculation of the time interval which will elapse before this distance is reached, are carried out using an iterative local minimum search process, applied to the appropriate equation of the distance between the airborne object and the air vehicle 100. The iterative calculation is carried out for the whole duration of the time horizon.”
Shay (US 2017/0365178 A1) discloses an invention “to generate a plurality of flight trajectories that do not conflict with other aircraft in a local area.” The invention assumes constant acceleration while synthesizing the flight trajectories and analyzing the relevant equations of motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Madison R Hughes/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662